PER CURIAM.
The defendant, Robert Herron, is appealing a judgment of conviction and sentence entered pursuant to a jury verdict finding him guilty of the unlawful sale of marijuana.
The sole point presented for our determination on appeal is whether there was sufficient, competent substantial evidence to support the verdict and the adjudication and sentence for the crime of unlawful sale of marijuana.
We have carefully reviewed the record! and considered the briefs and arguments of counsel and have concluded that the evidence is sufficient to support the jury’s verdict and the court’s adjudication and sentence. Sealey v. State, Fla.1950, 46 So.2d 894.
No reversible error appearing, the judgment and sentence are affirmed.
Affirmed.